        Case 2:16-cv-00285-SWS Document 272-1 Filed 07/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

STATE OF WYOMING,                                   )
STATE OF MONTANA,                                   )
STATE OF NORTH DAKOTA, and                          )
STATE OF TEXAS                                      )
                                                    )
        Petitioners,                                )
                                                    )
v.                                                  )         Case No. 16-cv-00285-SWS
                                                    )
UNITED STATES DEPARTMENT OF                         )
THE INTERIOR, et al.                                )
                                                    )
        Respondents,                                )


                                        [PROPOSED] ORDER



        The Court has considered the State of North Dakota’s, State of Texas’, State of

Wyoming’s, and State of Montana’s Joint Notice of Resolution of Related Litigation and Motion

to Lift Stay (“Motion to Lift Stay”).

        NOW THEREFORE, finding good cause appearing, the Court hereby GRANTS the

Motion to Lift Stay. The Court therefore ORDERS that:

     1. The August 23, 2019 stay of these proceedings is lifted; and

     2. All parties to this case shall confer on and submit to this Court a proposed expedited merits

        briefing schedule, including any supplemental briefing, within seven (7) days.

        IT IS SO ORDERED.

DATED this _____ day of _______ 2020.
Case 2:16-cv-00285-SWS Document 272-1 Filed 07/20/20 Page 2 of 2




                             ___________________________________
                             Honorable Scott W. Skavdahl
                             UNITED STATES DISTRICT JUDGE




                               2
